Case: 22-60118     Document: 00516541256         Page: 1     Date Filed: 11/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               November 10, 2022
                                  No. 22-60118
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   Alejandro Rufino Escorza-Ruiz,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 425 075


   Before Barksdale, Higginson, and Ho, Circuit Judges.
   Per Curiam:*
          Alejandro Rufino Escorza-Ruiz, a native and citizen of Mexico,
   petitions for review of the Board of Immigration Appeals’ (BIA) dismissing
   his appeal from an order of the Immigration Judge (IJ) denying his application
   for cancellation of removal under 8 U.S.C. § 1229b. He claims the BIA erred


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60118      Document: 00516541256          Page: 2   Date Filed: 11/10/2022




                                    No. 22-60118


   by:   determining he failed to show removal would cause the requisite
   exceptional and extremely unusual hardship for his children; and refusing to
   consider his eligibility for voluntary departure. (The IJ noted Escorza
   asserted he would seek voluntary departure at one point, but ultimately did
   not request it; the BIA agreed he failed to do so.)
          Our court lacks jurisdiction to review denial of discretionary relief
   under § 1229b, except with respect to constitutional claims or questions of
   law. 8 U.S.C. § 1252(a)(2)(B)(i), (D); Patel v. Garland, 142 S. Ct. 1614, 1622–
   23 (2022). Jurisdiction is, of course, reviewed de novo. Nehme v. INS, 252
   F.3d 415, 420 (5th Cir. 2001).
          Escorza’s contention that removal would cause exceptional and
   extremely unusual hardship is a “discretionary and authoritative decision”
   barred from review by our court. Castillo-Gutierrez v. Garland, 43 F.4th 477,
   481 (5th Cir. 2022); 8 U.S.C. § 1252(a)(2)(B).
          His assertion that the BIA erred in finding he did not request voluntary
   departure before the IJ is unexhausted because he did not challenge this
   determination in his brief to the BIA, nor in a motion to reconsider. Martinez-
   Guevara v. Garland, 27 F.4th 353, 360–61 (5th Cir. 2022) (no jurisdiction
   over claims BIA “never had a chance to consider” (citation omitted)).
          Accordingly, our court lacks jurisdiction to consider Escorza’s claims.
          DISMISSED.




                                          2